Case 1:17-cv-06404-BMC-SMG Document 261-16 Filed 03/08/19 Page 1 of 11 PageID #:
                                  12029




              Exhibit M
Case 1:17-cv-06404-BMC-SMG Document 261-16 Filed 03/08/19 Page 2 of 11 PageID #:
                                  12030



   1      --

   2      UNITED STATES DISTRICT COURT

   3      EASTERN DISTRICT OF NEW YORK

   4      -----------------------------------x

   5      HILLARY LAWSON, KRISTINA HALLMAN,
          STEPHANIE CALDWELL, MOIRA HATHAWAY,
   6      MACEY SPEIGHT, ROSEMARIE PETERSON, and
          LAUREN FULLER,
   7
                                              Plaintiffs,
   8                                              Case No.
                                              1:17-cv-06404 (BMC)
   9                      -against-

  10      HOWARD RUBIN, JENNIFER POWERS,
          and the DOE COMPANY.
  11
                                             Defendants.
  12
          -----------------------------------x
  13
                                       October 10, 2018
  14                                   10:22 a.m.

  15

  16

  17

  18

  19           Deposition of STEPHANIE D. SHON, taken by
          Plaintiffs, pursuant to Notice, at the offices
  20      of Balestriere Fariello, 225 Broadway, New
          York, New York, before William Visconti, a
  21      Shorthand Reporter and Notary Public within and
          for the State of New York.
  22

  23

  24

  25
Case 1:17-cv-06404-BMC-SMG Document 261-16 Filed 03/08/19 Page 3 of 11 PageID #:
                                  12031



   1

   2      A P P E A R A N C E S:
            BALESTRIERE FARIELLO
   3        Attorneys for Plaintiffs
                   225 Broadway
   4               New York, NY 10007

   5        BY:       BRIAN L. GROSSMAN, ESQ.
                      brian.grossman@balestrierefariello.com
   6                  MATTHEW W. SCHMIDT, ESQ.
                      matthew.schmidt@balestrierefariello.com
   7
            DECHERT LLP
   8        Attorneys for Howard Rubin
                   1095 Avenue of the Americas
   9               New York, NY 10036-6797

  10        BY:       BENJAMIN E. ROSENBERG, ESQ.
                  benjamin.rosenberg@dechert.com
  11
            SCHLAM STONE & DOLAN LLP
  12        Attorneys for Jennifer Powers
                   26 Broadway
  13               New York, NY 10004

  14        BY:       JOLENE F. LaVIGNE-ALBERT, ESQ.
                      jlavignealbert@schlamstone.com
  15                  DOUGLAS E. GROVER, ESQ.
                      dgrover@schlamstone.com
  16
            GANFER SHORE LEEDS & ZAUDERER LLP
  17        Attorneys for The Witness
                   360 Lexington Avenue
  18               New York, NY 10017

  19        BY:       DAWN M. WILSON, ESQ.
                      dwilson@ganfershore.com
  20

  21      ALSO PRESENT:
            JENNIFER LEE, Para Balestriere Fariello
  22        HOWARD RUBIN
            JENNIFER POWERS
  23        YIFAT V. SCHNUR, ESQ.
            DAVID FORREST
  24

  25
Case 1:17-cv-06404-BMC-SMG Document 261-16 Filed 03/08/19 Page 4 of 11 PageID #:
                                  12032
                      STEPHANIE D. SHON - 10/10/2018

   1
   2                   IT IS HEREBY STIPULATED AND AGREED
   3         by and between the attorneys for the
   4         respective parties herein that filing and
   5         sealing be and the same are hereby waived.
   6                   IT IS FURTHER STIPULATED AND AGREED
   7         that all objections, except as to the form
   8         of the question, shall be reserved to the
   9         time of the trial.
  10                   IT IS FURTHER STIPULATED AND AGREED
  11         that the within deposition may be signed
  12         and sworn to before any officer authorized
  13         to administer an oath with the same force and
  14         effect as if signed and sworn to before the
  15         Court.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 261-16 Filed 03/08/19 Page 5 of 11 PageID #:
                                  12033



   1                            STEPHANIE D. SHON
   2       freaking out.        I'm also pregnant, I'm hormonal
   3       and I think what I actually meant by that was I
   4       wish I'd never introduced you to any of my
   5       friends, to anyone because of this situation.
   6       So indirectly I had reached out                 , I think
   7       I'm venting here and my word choice was poor.
   8                 Q.       You said you had reached out                ,
   9       how do you reach out to              ?
  10                 A.       Initially I sent a blast, a mass
  11       message to a bunch of girls, a bunch of models,
  12       promotional models, playmates for an event that
  13       was coming up that I was hosting, co-hosting or
  14       working on and she was one of the ones that
  15       responded.
  16                 Q.       By the events that you were
  17       co-hosting was that during your promotional
  18       work that you discussed earlier?
  19                 A.       No.
  20                 Q.       What was this for?
  21                 A.       Initially this was for a poker
  22       tournament.
  23                 Q.       What was that poker tournament
  24       for?
  25                 A.       It was for MS Hope For A Cure.
Case 1:17-cv-06404-BMC-SMG Document 261-16 Filed 03/08/19 Page 6 of 11 PageID #:
                                  12034



   1                            STEPHANIE D. SHON
   2                       and Mr. Rubin?
   3                 A.       I met          when she flew in for
   4       the first time, yes.
   5                 Q.       Where did you meet               when she
   6       flew in for the first time?
   7                 A.       I don't remember.         I think it
   8       might have even been -- it could have been a
   9       restaurant or a bar or something.
  10                 Q.       Was it at Mr. Rubin's apartment?
  11                 A.       No.
  12                 Q.       Was there ever a time that you
  13       were in Mr. Rubin's apartment with
  14                 A.       Yes.
  15                 Q.       I guess taking a step back.             Have
  16       you ever been in Mr. Rubin's apartment?
  17                 A.       Yes.
  18                 Q.       Do you know the address of that
  19       apartment?
  20                 A.       By apartment which one are you
  21       referring to?
  22                 Q.       I will take a step back.
  23       Previously we mentioned through I believe it
  24       was Exhibit B that there was a dungeon in one
  25       of Mr. Rubin's apartments.
Case 1:17-cv-06404-BMC-SMG Document 261-16 Filed 03/08/19 Page 7 of 11 PageID #:
                                  12035



   1                          STEPHANIE D. SHON
   2                A.       Yes.
   3                Q.       Have you ever been in the
   4       apartment with a dungeon?
   5                A.       Yes.
   6                Q.       Have you ever been in any other
   7       apartment owned by Mr. Rubin?
   8                A.       No.
   9                Q.       Have you ever been in any other
  10       property owned by Mr. Rubin?
  11                A.       Not to my knowledge.
  12                Q.       Were you ever in the apartment
  13       with the dungeon with
  14                A.       Yes.
  15                Q.       Have you ever been in the dungeon
  16       with
  17                A.       No.
  18                Q.       Do you know if                     has
  19       ever been in the dungeon?
  20                A.       No.
  21                         MR. GROSSMAN:       I'm going to mark
  22                this as Shon Exhibit C.
  23                         (Shon Exhibit C for identification,
  24                WhatsApp message chain between Miss Shon
  25                and Miss Powers.)
Case 1:17-cv-06404-BMC-SMG Document 261-16 Filed 03/08/19 Page 8 of 11 PageID #:
                                  12036



   1                           STEPHANIE D. SHON
   2                A.       Okay.
   3                Q.       Is the          you're referring to
   4                     , if you know?
   5                A.       Yes.
   6                Q.       And then at 11:39 p.m. you say,
   7       "I wouldn't say very well not, but have talked
   8       to her often and will be nothing like the last
   9       girl."    What do you mean by that?
  10                A.       I don't remember.
  11                Q.       Was there ever an incident with
  12       another girl that you had introduced Mr. Rubin
  13       to?
  14                A.       I don't remember.
  15                Q.       Then you say, "she does stuff like
  16       this often and knows the expectations."               Do you
  17       remember why you wrote that?
  18                A.       Because          and I spoke and she
  19       told me that she had done BDSM things with
  20       other people that she was in relationships with
  21       often and was excited.         And when I say knows
  22       the expectations, she knows exactly what she is
  23       getting into.
  24                Q.       And by knows exactly what she is
  25       getting into, do you mean you specifically
Case 1:17-cv-06404-BMC-SMG Document 261-16 Filed 03/08/19 Page 9 of 11 PageID #:
                                  12037



   1                           STEPHANIE D. SHON
   2       spoke about what would occur between her and
   3       Mr. Rubin?
   4                A.       Yes, as well as                 .
   5                Q.       Was that on a call, through texts
   6       or in person or something else?
   7                A.       On a call and                  talked to
   8       her in person.       They are both in Atlanta, so.
   9                Q.       Were you in Atlanta at this time?
  10                A.       No, I was in New York.
  11                Q.       You were in New York at this time?
  12                A.       Yes.
  13                Q.       To your recollection did
  14                give you any specific instances of when
  15       she experienced BDSM prior to this?
  16                A.       Yes.    She sent pictures of her
  17       tied up with Howie.
  18                Q.       And are those the pictures further
  19       back in Exhibit C on page 699, 700?
  20                A.       No.
  21                Q.       There are other pictures that she
  22       sent?
  23                A.       Yes.
  24                Q.       Did you forward those pictures to
  25       Mr. Rubin?
Case 1:17-cv-06404-BMC-SMG Document 261-16 Filed 03/08/19 Page 10 of 11 PageID #:
                                   12038



    1                          STEPHANIE D. SHON
    2      send you contracts for tonight and we could
    3      sign them tomorrow."         Do you remember having
    4      that conversation?
    5                A.       I don't remember having it, but
    6      seeing it, yes.
    7                Q.       Did you tell                     about the
    8      NDA prior to her travel to New York?
    9                A.       Yes.
  10                 Q.       What did you tell her about the
  11       NDA?
  12                 A.       I told her that there would be a
  13       NDA that she needs to read and sign if she
  14       wants to have a relationship with Howie.
  15                 Q.       Did you tell her anything else
  16       about the NDA?
  17                 A.       No.
  18                 Q.       At 7:35 when you mentioned, "Oh
  19       yea, I will send you contracts for tonight and
  20       we could sign them tomorrow" what contracts
  21       were you referring to?
  22                 A.       I don't know and I don't remember
  23       because I never had any -- I never had any
  24       contracts that I would send her or give to her.
  25                 Q.       You weren't referring to the NDA
Case 1:17-cv-06404-BMC-SMG Document 261-16 Filed 03/08/19 Page 11 of 11 PageID #:
                                   12039



   1                   C E R T I F I C A T E

   2 STATE OF NEW YORK         )

   3                          : ss.

   4 COUNTY OF NEW YORK )

   5        I, WILLIAM VISCONTI, a Shorthand Reporter and

   6 Notary Public within and for the State of New York,

   7 do hereby certify:

   8        That prior to being examined, the witness named in

   9   the foregoing deposition was duly sworn to testify the truth,
  10   the whole truth, and nothing but the truth;
  11        That said deposition was taken down by me in
  12   shorthand at the time and place therein named and
  13   thereafter reduced by me to typewritten form and that the
  14   same is a true, correct, and complete transcript of said
  15   proceedings.
  16        Before completion of the deposition, review of the
  17   transcript [ ] was [ X ] was not requested. If requested,
  18   any changes made by the deponent (and provided to the
  19   reporter) during the period allowed are appended hereto.
  20        I further certify that I am not interested in the
  21   outcome of the action.
  22        Witness my hand this 15th day of October 2018.
  23
  24                                  ___________________________
                                       WILLIAM VISCONTI
  25
